Name: Commission Implementing Decision (EU) 2017/487 of 17 March 2017 amending Decision 2005/51/EC as regards the period during which soil contaminated by pesticides or persistent organic pollutants may be introduced into the Union for decontamination purposes (notified under document C(2017) 1693)
 Type: Decision_IMPL
 Subject Matter: international trade;  cultivation of agricultural land;  deterioration of the environment;  cooperation policy;  trade;  means of agricultural production
 Date Published: 2017-03-21

 21.3.2017 EN Official Journal of the European Union L 75/32 COMMISSION IMPLEMENTING DECISION (EU) 2017/487 of 17 March 2017 amending Decision 2005/51/EC as regards the period during which soil contaminated by pesticides or persistent organic pollutants may be introduced into the Union for decontamination purposes (notified under document C(2017) 1693) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first indent of the first subparagraph of Article 15(1) thereof, Whereas: (1) Pursuant to Article 4(1) of Directive 2000/29/EC, in conjunction with point 14 of Part A of Annex III to that Directive, the introduction into the Union of soil originating in certain third countries is prohibited. (2) By Commission Decision 2005/51/EC (2) Member States were temporarily authorised to provide for a derogation from those provisions, subject to specific conditions, in respect of soil contaminated by pesticides or persistent organic pollutants, when imported for decontamination purposes and destined for treatment in dedicated hazardous waste incinerators. (3) Some Member States have requested an extension of the authorisation to provide for that derogation. From the information submitted by Member States pursuant to Decision 2005/51/EC, it appears that, when making use of that derogation, the specific conditions laid down in that Decision are sufficient to prevent the introduction of harmful organisms into the Union and have been complied with. Consequently, there is no phytosanitary risk from the activity covered by Decision 2005/51/EC. (4) It is therefore appropriate to extend the derogation until 31 December 2019. (5) Decision 2005/51/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In the second paragraph of Article 1 of Decision 2005/51/EC, the date 28 February 2017 is replaced by 31 December 2019. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 March 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2005/51/EC of 21 January 2005 authorising Member States temporarily to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of the importation of soil contaminated by pesticides or persistent organic pollutants for decontamination purposes (OJ L 21, 25.1.2005, p. 21).